DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed February 22, 2022 has been entered. Claims 13-14 have been cancelled, and claims 1, 2, 9, 10, 11, 15-17, 19, and 20 have been amended. Claims 1-4, 6, 8-11, and 15-20 remain pending in this application. The amendments to the Claims have overcome the rejections under 35 U.S.C. § 112(b) previously submitted in the Final Office Action mailed December 22, 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Fujieda et al. (US 2008/0095412) teaches a method and device for optically identifying a fingertip for a change in color and a stiffness of the blood vessels (Abstract, paragraphs 1, 3-4, 11-12). Fujieda et al. teaches a method of determining a center of the contact shape of the finger on the sensor surface, but this determination is used to select the pixels to analyze for color data (paragraphs 97-98, Fig. 28).
Tachi et al. (US 2009/0174671) teaches an electro-tactile display with pressure sensors that can detect a contact force and force direction (Fig. 16, paragraphs 98-99). A center of gravity of the of the force applied can be determined from the force sensors, but the force sensor arrangement is used to determine a direction of tracing of a finger on the display or to control a level of tactile stimulation (paragraphs 65, 99-101).

The prior art does not teach or suggest, in combination with all other claim limitations, identifying a center of gravity of the contact surface between the touch sensor and the finger and estimating blood pressure based on pulse waves and the contact pressure when the center of gravity satisfies a predetermined criterion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791